Beck, J.
1. The court erred in admitting in evidence a certain decree affecting adversely the title of the defendant, where the pleadings themselves upon which the decree was based were not introduced in evidence and there was no other competent evidence to show that the defendant in this case or any of his predecessors in title were parties to the ease wherein the decree was rendered.
2. It was error, under the evidence, for the court to charge the jury as follows: “Now the question for you to determine, as I see it in this case, has Dr. Bedingiield [the defendant] been in possession of the land sued for, under color of title, for seven years? If he has, you should find in favor of the defendant. If he has not, you should find in favor of the plaintiff.” This charge is subject to the criticism that it tended to restrict the jury, in passing upon the defendant’s claim that he had a good prescriptive title, to the consideration of the question whether or not the defendant himself had had possession under written color of title, and to exclude from the consideration of the jury the defendant’s contention that he and those under whom he claimed had been in possession under color of title for seven years. And it can not be held that the injurious effects of this charge were sufficiently remedied by the court’s instruction in another portion of the charge, that “the defendant’s possession you tack on to those under whom he claims.”
3. There is nothing in the other grounds of the motion to authorize a reversal of the judgment of the court below.

Judgment reversed.


All Hie Justices concur.